COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-346-CV
CURTIS BERRY                                                                   APPELLANT
 
                                                   V.
 
PLAZA MEDICAL CENTER                                                        APPELLEE
 
                                               ----------
            FROM THE 17TH DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------
On
January 6, 2009, we notified appellant that his brief had not been filed as
required by Texas Rule of Appellate Procedure 38.6(a).  Tex. R. App. P. 38.6(a).  We stated we could dismiss the appeal for
want of prosecution unless appellant or any party desiring to continue this
appeal filed with the court within ten days a response showing grounds for
continuing the appeal.  We have not
received any response.




Because
appellant=s brief has not been filed, we
dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 38.8(a), 42.3(b).
 
PER
CURIAM
 
 
PANEL: 
GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: February 12, 2009




[1]See Tex. R. App. P. 47.4.